Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2022 was filed before the mailing date of the Non-final rejection on 12/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 3/1/2022 have been approved by the examiner.

Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ SEMICONDUCTOR DEVICE HAVING A MULTI-LAYER DIFFUSION BARRIER ”.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claim 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7. 	Claim 8 recites the limitation " the insulating layer " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
8. 	Claim 18 recites the limitation " the metallic oxynitride layer " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
9. 	Claim 19 recites the limitation " the metallic oxynitride layer " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
10. 	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the metallic oxynitride layer and a metallic oxide layer or metallic nitride layer.

Claim Rejections - 35 USC § 103
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. 	Claims 1, 5-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US2016/0204190) in view of Bartholomew et al. (US 2006/0264066) and Matz et al. (US 2007/0080426).
With respect to Claims 1, 5, 6, 8, 13, 14, 17 Chu teaches a metal layer 110 and an insulating layer 126 disposed above the metal layer 110. A multi-layer diffusion barrier 108, 112 disposed on the metal layer 110 between the metal layer 110 and the insulating layer 126 (i.e. a low k material). The multi-layer diffusion barrier comprising a first material layer including a metallic nitride (i.e. TaN) and a second material layer 112 made of TaN (see paragraphs 14-17 and 21; Figs. 1 and 6-12). 
Chu fails to explicitly disclose the second material layer including a metallic oxide.  However, Bartholomew discloses a second material layer made of TION or TiIAION (which has a hexagonal structure). Thus forming a metal oxynitride layer prior to forming the metallic oxide layer (see paragraph 51). Thus, Chu and Bartholomew have substantially the same environment of a plurality of barrier layers mounted on a substrate for a semiconductor device. Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize substituting a TION for the second material of Chu, since the TION would prevent the diffusion of electrically active species through the dielectric as taught by Bartholomew.
With respect to Claims 7, 15, and 20, Chu-Bartholomew disclose the claimed invention except for the multi-layer diffusion barrier has a thickness of about 10 A to about 50 A. However, it is noted that the specification contains no disclosure of either the critical nature of the thickness of the multi-layer diffusion barrier or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16USPQ2d 1934, 1936 (Fed. Cir. 1990).
With respect to Claims 9 and 16, it is well known in the semiconductor the etch-
stop layer comprises a nitrogen doped (silicon) carbide, and oxygen doped (silicon)
carbide, or a combination thereof as evident by Matz (see paragraph 44).
With respect to Claims 10 and 17, Chu-Barholomew discloses the claimed invention except for semiconductor the etch- stop layer comprises a nitrogen doped (silicon) carbide, and oxygen doped (silicon) carbide, or a combination thereof.
However, it is well known in the semiconductor the etch- stop layer comprises a nitrogen doped (silicon) carbide, and oxygen doped (silicon) carbide, or a combination thereof as evident by Matz (see paragraph 44).

Double Patenting
14.. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15. 	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,749,004. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent recite a metal layer and a multi-layer diffusion barrier disposed on top of the metal layer.  The multi-layer diffusion barrier comprising a first material layer including a metallic nitride.  A second material layer including a metallic oxide, wherein the metallic nitride of the first material layer and the metallic oxide of the second material layer each include a same metal. 
16.	Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,749,004. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent recite a multi-layer diffusion barrier disposed on a metal layer.  The multi-layer diffusion barrier comprising a first material layer including a metallic nitride.  A second material layer including a metallic oxide, wherein the metallic
nitride of the first material layer and the metallic oxide of the second material layer each include a same meta.  An etch-stop layer disposed on the multi-layer diffusion barrier.  A low-k layer disposed on the etch-stop layer, wherein the low-k layer comprises silicon
(Si).
17. 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
18. 	Claims 11, 12, and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,749,004. This is a statutory double patenting rejection.
19. 	Claims 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,749,004. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent recite depositing a conductive metal layer.  Forming a diffusion barrier on the conductive metal layer.  The diffusion barrier comprising a metallic nitride layer deposited on the conductive metal layer and a metallic oxide
layer disposed above the metallic nitride layer.  The metallic nitride layer and the metallic oxide layer each include a same metal.  Forming an etch-stop layer on the diffusion barrier.

Allowable Subject Matter
20.	Claims 2-4, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of the at least one intermediate layer disposed between the first material layer and the second material layer, wherein the at least one intermediate layer includes a metal oxynitride in claim 2.
An intermediate layer disposed between the first and second material layers, wherein the intermediate layer comprises a metal oxynitride.  A metal in each of the metallic nitride, the metal oxynitride, and the metallic oxide include a same metal in claim 11.
lude a same metal; an etch-stop layer disposed on the multi-layer diffusion barrier; and a low-k layer disposed on the etch-stop layer, wherein the low-k layer comprises silicon (Si).
The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
21.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 



AC/December 16, 2022 					/Alonzo Chambliss/
Primary Examiner, Art Unit 2897